Rabin, J. P.
(concurring). I concur in the opinion of Stevens, J. However, with respect to the isssue of the Statute of Frauds, I would go further and say this contract as pleaded is unenforcible as coming within the statute. In the prayer for damages, the plaintiff demands what corresponds to compensation he *63would Mve received as commissions for a period of 20 years. Of course, an improper request for damage does not affect the plaintiff’s claim and despite such improper claim he may receive what is found to be due him. However, the body of the complaint itself is drawn on the basis of an agreement which could not fee performed within one year or which could not fee completed within a lifetime. The complaint alleges that the defendants agreed to “ paying the premiums ” of the policy or policies secured. The words ‘ ‘ paying the premiums ’ ’ when read in the light of paragraph S of the complaint contemplate the paying of premiums over the life of the policy or policies and, therefore, the obligation assumed could not be performed within one year or within a lifetime.
Rabin, J. P., Valenie, McNally and Bbbgast, JJ., concur with Stevens, J.; Valente, McNally, Beeoan and Stevens, JJ., also concur in concurring* opinion by Rabin. J. P.
•Order unanimously reversed, on the law, with $20 costs and ■disbursements to the appellants, and the cross motion to dismiss the complaint for insufficiency granted, with $10 costs.